Exhibit 10.3
 
Final
 
BE Aerospace, Inc.
Non-Employee Directors Stock
and
Deferred Compensation Plan


2008 Deferral Election Form



I.
Purpose

 
The purpose of this election form is to allow you to make a deferral election
with respect to certain amounts that would otherwise be payable to you in cash
or in shares of common stock of BE Aerospace, Inc. (“Stock”) for your services
as a non-employee director of BE Aerospace, Inc. (the “Company”) in 2008 under
the BE Aerospace, Inc. Non-Employee Directors Stock and Deferred Compensation
Plan (the “Plan”).


II.
Deferral Election

 
A.           Election with Respect to Cash Component.  I hereby elect to defer
___% [enter 0, 25, 50, 75 or 100] or $____ of the retainer that would otherwise
be paid to me in cash for 2008.  I further elect that such deferred amounts
shall be allocated to a:
 

 
[    ]
 
Stock Unit Account
         
[__]
 
Cash Account
 
100%
   

 
Allocations to the Stock Unit Account and the Cash Accounts must be made in 25%
increments (0, 25%, 50%, 75% or 100%).


B.           Election with Respect to the Stock Component.  I hereby elect to
defer ____% [enter 0, 25, 50, 75 or 100] or ___ shares of Stock of the retainer
that would otherwise be paid to me in Stock for 2008.  Such shares shall be
invested in the Stock Unit Account.


I understand that my Cash Account will be credited with earnings at a rate to be
determined by the Board of Directors of the Company (or a committee thereof) and
that my Stock Unit Account will be credited with additional Stock Units in an
amount equal to the Dividend Equivalents representing dividends paid on Stock
quarterly.
 
III.
Acknowledgements

 
1.           I hereby acknowledge that a copy of the Plan document has been made
available to me, and that I have been provided with an opportunity to review the
Plan document.  I understand that I have no greater rights than a general
unsecured creditor of the Company with respect to my right to payment under the
Plan.


2.           I understand that if I do not return this form to B.E. Aerospace,
Inc. (the “Company”) by  December 21, 2007, the cash component and stock
component of my 2008 retainer will be paid to me in 2008. I understand that this
election is irrevocable as of the date it is submitted to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
3.            I understand that distributions of my Cash Account will be paid in
cash and distributions of my Stock Unit Account will be made in shares of Stock
(with cash representing fractional shares).  In either case, distribution will
be made in a single sum on the first day of the month following my Separation
from Service (as defined in the Plan) unless distributions is accelerated as a
result of a Change in Control of the Company as defined in the Plan.


4.           I further understand that if any provision of the Plan contravenes
any regulations or guidance promulgated under Section 409A of the Internal
Revenue Code (the “Code”) or could cause any payment or amount deferred to be
subject to taxes, interest or penalties under Section 409A of the Code, the
Company may, in its sole discretion and without my consent, modify the Plan to:
(i) comply with, or avoid being subject to, Section 409A of the Code, (ii) avoid
the imposition of taxes, interest and penalties under Section 409A of the Code,
and/or (iii) maintain, to the maximum extent practicable, the original intent of
the applicable provision without violating the provisions of Section 409A of the
Code.  I further understand that the Company is not obligated to modify the Plan
and that there is no guarantee that any deferred amounts will be exempt from
interest and penalties under Section 409A of the Code.
 

     
Name (Please Print)
 
Signature
 
         
Date


2
 
 